DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Gavin N. Manning  Registration No.: 36,412 on 03/11/2021.
	
This application has been amended as follows:
Claims 1, 4-6 and 13 are amended.
Claims 2-3 and 7-12 are cancelled.

Pending claims have been amended as follows:
1.         (Currently Amended) A drilling method comprising:
advancing a drill string while pumping drilling fluid through a bore of the drill string during active drilling periods separated by flow-off periods during which a flow of the drilling fluid through the drill string is discontinued; and
communicating telemetry data from a downhole system to a surface equipment;
wherein the drilling method comprises, establishing a data communication protocol having slots for a plurality of specific data items and, at the downhole system, obtaining a specific one of the plurality of specific data items by obtaining a current reading from a sensor, 
comparing the current value of the downhole parameter with one or more previously; and, 
not transmitting the current value of the downhole parameter if the comparison indicates that the current value of the downhole parameter is within a threshold amount of a most-recently previously-transmitted value of the one or more previously
transmitting the current value of the downhole parameter if the comparison indicates that the current value of the downhole parameter is not within the threshold amount of the most-recently previously-transmitted value of the one or more previously.

2. to 3. (Cancelled)

4.         (Currently Amended) A method according to claim 1 wherein said comparing the current value of the downhole parameter with the one or more previously-transmitted values for the downhole parameter comprises, at the downhole system, computing a predicted value for the current value of the downhole parameter based on 

further comprising, at the surface equipment, detecting an absence of the current value for the downhole parameter transmitted from the downhole system and displaying the one or more previously-transmitted values 

6.         (Currently Amended) A method according to claim 5 further comprising, at the surface equipment, displaying an indicia indicative that the displayed the one or more previously-transmitted values 

7. to 12. (Cancelled) 

13.       (Currently Amended) A method according to claim 1 wherein the plurality of specific data items correspond to a plurality of parameters chosen from a group consisting of inclination, shock, stick-slip, battery voltage, state of charge, azimuth, temperature, speed of rotation of the drill string, direction of rotation of the drill string and gamma emission.

Reasons for Allowance:
Prior art of record does not teach, or make obvious a drilling method comprising: establishing a data communication protocol having slots for a plurality of specific data items and, at the downhole system, obtaining a specific one of the plurality of specific data items by obtaining a current reading from a sensor, the current reading corresponding to a current value for a downhole parameter measured by the sensor, comparing the current value of the downhole parameter with one or more previously
	US2009/0159334A1 to Alberty discloses a drilling method comprising: advancing a drill string while pumping drilling fluid through a bore of the drill string during active drilling periods (fig 3:302, 304&307, par[0064]: wherein the periodicity is a parameter that is used during the pumping of drilling fluid. FIG. 3 illustrates in box 302 drilling a well with a drilling fluid, a drill string, and a drill bit from an earth surface through a formation. Box 304 illustrates pumping the drilling fluid through the drill string, drill bit, and into an annulus between the drill string and a wellbore) separated by flow-off periods during which a flow of drilling fluid through the drill string is discontinued (fig 3:307, par[0064]: Box 307 illustrates periodically stopping pumping, and detecting the amount of gas in the drilling fluid in the annulus at the level of the at least one sensor during pumping periods before and after stopping of pumping); and, communicating telemetry data from a downhole system to surface equipment (fig 3:308, par[0064]: box 308 is communicating the results of the sensed telemetry data to a human-readable interface at the surface).
Alberty does not disclose the drilling method wherein the method comprises: establishing a data communication protocol having slots for a plurality of specific data items and, at the downhole system, obtaining a specific one of the plurality of specific data items by obtaining a current reading from a sensor, the current reading corresponding to a current value for a downhole parameter measured by the sensor, comparing the current value of the downhole parameter with one or more previously

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685